Case: 17-60061      Document: 00514111236         Page: 1    Date Filed: 08/10/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit
                                    No. 17-60061                                   FILED
                                  Summary Calendar                           August 10, 2017
                                                                              Lyle W. Cayce
                                                                                   Clerk
SAMUEL D. KELKER,

                                                 Petitioner-Appellant

v.

COMMISSIONER OF INTERNAL REVENUE,

                                                 Respondent-Appellee


                            Appeal from a Decision of the
                              United States Tax Court
                                 T.C. No. 15061-14


Before REAVLEY, PRADO, and GRAVES, Circuit Judges.
PER CURIAM: *
       The order of the Tax Court is affirmed because all of the procedures have
been followed to sustain the notice of determination and the collection due
process hearing. The taxpayer Petitioner has had full opportunity to present
any objection or evidence on his behalf. The Commissioner was entitled then
to move for summary judgment by the Tax Court.
       AFFIRMED.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.